Douglas, J.
The central question presented to this court is whether R.C. 4117.16(A) violates the doctrine of separation of powers. We hold that it does not.
R.C. 4117.16(A) provides:
“Whenever the public employer believes that a lawful strike creates clear and present danger to the health or safety of the public, the public employer may petition the court of common pleas having jurisdiction over the parties to issue a temporary restraining order enjoining the strike. If the court finds probable cause to believe that the strike may be a clear and present danger to the public health or safety, it has jurisdiction to issue a temporary restraining order, not to exceed seventy-two hours, enjoining the strike.
“Should a court issue a temporary restraining order, the public employer shall immediately request authorization of the state employment relations *60board to enjoin the strike beyond the effective period of the temporary restraining order. The board shall determine within the effective period of the temporary restraining order whether the strike creates a clear and present danger to the health or safety of the public.
“If the board finds that a clear and present danger exists, the common pleas court which issued the temporary restraining order has jurisdiction to issue orders to further enjoin the strike. However, the court shall make provisions in any injunction or other order issued beyond the temporary restraining order for the automatic termination of the injunction or other order at the end of sixty days following the end of the temporary restraining order or when an agreement is reached, whichever occurs first. Thereafter, no court has jurisdiction to issue any further injunction or other orders pursuant to this section. The order of the court is appealable as provided in the Appellate Rules.”
In case No. 87-655, the court of appeals held that the legislature’s delegation to SERB of the authority outlined in the above statute constitutes a violation of the doctrine of separation of powers. In so holding, the court of appeals relied exclusively upon this court’s holding in South Euclid v. Jemison (1986), 28 Ohio St. 3d 157, 28 OBR 250, 503 N.E. 2d 136. However, we believe that Jemison is distinguishable from the case before us today.
In Jemison, this court struck down as unconstitutional certain portions of Ohio’s “financial responsibility” law, R.C. 4509.101. The Jemison court held that R.C. 4509.101 impermissibly provided for an appeal of a trial court’s decision to the Registrar of Motor Vehicles. Id. at syllabus. We agree with the court of appeals’ holding in the case at bar that R.C. 4117.16(A) contains no such infirmity, since the hearing before SERB after the trial court’s initial determination of probable cause does not constitute an “appeal” of that determination.
However, the court of appeals found that R.C. 4117.16(A) violates the separation of powers doctrine as set forth in Jemison by reducing the court of common pleas to a mere agent of SERB. The appellate court condemned what it perceived to be SERB’s encroachment on areas exclusively reserved to the judiciary and the investment in that agency of the power either to bestow jurisdiction on a court or to withhold it. Our perception of R.C. 4117.16(A) is somewhat different. We first address the issue of SERB’s alleged control over the jurisdiction of the court of common pleas.
Section 4(B), Article IV of the Ohio Constitution provides:
“The courts of common pleas and divisions thereof shall have such original jurisdiction over all justiciable matters and such powers of review of proceedings of administrative officers and agencies as may be provided by law.” (Emphasis added.)
It can be seen from the clear language of this constitutional provision that the jurisdiction of the common pleas courts is limited to whatever the legislature may choose to bestow. State, ex rel. Miller, v. Keefe (1958), 168 Ohio St. 234, 6 O.O. 2d 18, 152 N.E. 2d 113, paragraph one of the syllabus. The courts of common pleas were established by the Ohio Constitution as courts of general original jurisdiction in Ohio, but the Constitution itself limits their jurisdiction to that which is expressly conferred by the General Assembly. Seventh Urban, Inc. v. University Circle Property Development, Inc. (1981), 67 Ohio St. 2d 19, 22-23, 21 O.O. 3d 12, 14, 423 N.E. 2d 1070, 1073.
*61With regard to the issuance of orders enjoining lawful strikes by public employees, the legislature has seen fit to limit the jurisdiction of common pleas courts in the manner set forth in R.C. 4117.16(A). Appellee COTA argues that R.C. 4117.16(A) impermissibly grants to an administrative agency the authority to control a court’s jurisdiction. This argument entirely misapprehends the statute. As aptly explained by AFSCME and OCSEA in their amici brief to this court, it is the legislature, not SERB, that is controlling the court’s jurisdiction by its enactment of R.C. 4117.16 (A). The General Assembly has the incontrovertible authority to condition the court’s jurisdiction on a finding of an administrative agency. This authority has been utilized in similar ways in other areas. For example, the jurisdiction of the common pleas court to entertain an appeal from an order of the Industrial Commission is restricted to those cases where the commission or its staff hearing officer makes a finding other than on the extent of disability. R.C. 4123.519. The legislature’s authority to make such limitations has long been recognized. Indus. Comm. v. Monroe (1924), 111 Ohio St. 812, 146 N.E. 213.
By proceeding to entertain COTA’s motion for injunctive relief after SERB had issued a finding that the strike did not pose a clear and present danger to the public health or safety, the trial court in this case attempted to exert jurisdiction which had been withheld by the legislature. R.C. 4117.16(A) clearly provides that the court of common pleas, after its initial issuance of a seventy-two-hour restraining order, is empowered to act further only in the event SERB determines that a clear and present danger exists. Once SERB issues a finding that no such danger is present, the trial court is absolutely without authority to proceed in any manner. Thus, the trial court’s exercise of jurisdiction subsequent to SERB’s negative finding in the instant cause is void in its entirety.
We are similarly unpersuaded by the contention that R.C. 4117.16(A) reduces the trial court to the status of an agent of SERB in violation of the doctrine of separation of powers. The court of appeals held that the statute “* * * makes the court an agent of SERB to issue a further restraining order upon a SERB finding of a clear and present danger without granting the court any power to determine differently or to review the SERB finding.” The fact that SERB’s determination is unreviewable by the trial court is not fatal or even unique. As explained supra, an order by the Industrial Commission concerning the extent of disability may not be reviewed by the common pleas court under R.C. 4123.519. Nor is the court’s role herein after a finding by SERB of clear and present danger merely ministerial in nature. Under the express terms of the statute, the court “has jurisdiction to issue orders to further enjoin the strike.” The statute does not direct the court to issue any particular order. The only limitation on the court’s exercise of its injunctive powers is that no injunction may issue which has a term longer than sixty days, and it is the legislature, not SERB, that imposes this restriction.
COTA contends that if SERB’s finding under R.C. 4117.16(A) is not reviewable by the common pleas court, then SERB’s determination is completely shielded from meaningful judicial scrutiny. The union argues that an action in mandamus in the court of appeals would be available to test the validity of a SERB finding. The availability of mandamus under these *62facts is not properly at issue in this case, and we decline to address the question without the benefit of full briefing by the parties.
The General Assembly enacted R.C. Chapter 4117, the Public Employees’ Collective Bargaining Act, in an effort to establish a comprehensive scheme to facilitate the orderly resolution of labor disputes involving public employees. State, ex rel. Dayton Fraternal Order of Police Lodge No. 44, v. State Emp. Relations Bd. (1986), 22 Ohio St. 3d 1, 4-5, 22 OBR 1, 3-4, 488 N.E. 2d 181, 184. To date, the Act has enjoyed remarkable success in dramatically reducing public-sector work stoppages by providing a sophisticated framework for peaceful and rational dispute resolution. Sharpe & Tawil, Fact-Finding in Ohio: Advancing the Role of Rationality in Public Sector Collective Bargaining (1987), 18 U. Tol. L. Rev. 283, 300-302. While the success of the Act can have no bearing on its constitutional validity, this court is reminded thereby of the wisdom underlying the doctrine of separation of powers. Each of the three branches of government has certain functions unique to that branch which may not be controlled or affected by the others. State, ex rel. Bryant, v. Akron Metro. Park Dist. for Summit Cty. (1929), 120 Ohio St. 464, 473, 166 N.E. 407, 410. The Ohio Constitution contains a broad grant of authority to the legislature to provide for the “comfort, health, safety and general welfare of all employes,” and further declares that no other constitutional provision shall impair or limit that authority. Section 34, Article II, Ohio Constitution. By refusing to interfere in the legislature’s exercise of its prerogative in this area, this court upholds the doctrine of separation of powers by preserving the integrity of the legislative function. It is also for this reason that courts are required to presume the constitutionality of legislative enactments. State, ex rel. Dickman, v. Defenbacher (1955), 164 Ohio St. 142, 148, 57 O.O. 134, 137, 128 N.E. 2d 59, 63. This presumption, which can be overcome only in the most extreme cases, works to protect the domain of the legislature from encroachment by the judiciary. Id.
Additionally, there is a substantial public policy underlying the legislature’s decision to grant SERB the authority to make a final determination on whether a strike creates a clear and present danger to the public health or safety. This exclusive authority promotes a uniform, state-wide standard by one reviewing body as to what constitutes a clear and present danger, rather than permitting that determination to be made by eighty-eight separate courts of common pleas. It is not inconceivable that a Franklin County common pleas judge’s perception of what constitutes a threat to public health or safety may differ greatly from that of a Cuyahoga County common pleas judge.
Accordingly, in case No. 87-655, we hold that R.C. 4117.16(A) is not violative of the doctrine of separation of powers. The statute does not authorize SERB to review a prior determination of the court of common pleas, nor does it empower SERB to control or impede the court’s jurisdiction. Under R.C. 4117.16(A), the court of common pleas is without jurisdiction over a strike by public employees after SERB has determined pursuant to that statute that the strike does not pose a clear and present danger to the public health or safety.
With regard to case No. 87-854, today’s.holding must result in a reversal of the judgment of the court of appeals. In that case, the appellate court upheld the trial court’s decision on re*63mand finding that the strike posed a clear and present danger to the public health and safety, and enjoining the strike for an additional sixty days. Under R.C. 4117.16(A), which we uphold today, the trial court had no jurisdiction to make any determination whatsoever, since SERB had previously found that no such clear and present danger existed. Thus, the judgment of the trial court was void.
Therefore, in accordance with the foregoing, the judgments of the court of appeals in case Nos. 87-655 and 87-854 are reversed.

Judgments reversed.

Sweeney and H. Brown, JJ., concur.
Locher and Wright, JJ., concur in paragraphs one and two of the syllabus and in the judgment.
Moyer, C.J., and Holmes, J., dissent.